Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
1.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, spiking neural network (SNN), temperature sensor 351, the artificial neural network 125, should be seen in the data storage device 101, if it is in fact a part of said element (See figure 1, figure 7, figure 10, figure 17, figure 20, or where missing) it must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-20 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without optimizing operations, which is critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). The examiner notes the rationale for considering the omitted subject matter essential is disclosed in Paragraph [0117] of the applicant’s specification which discloses the invention to optimize the access and storage of data according to their patterns of usage by the neural network accelerator and processor. So the optimization of the memory according to patterns recognized by the leaning machine technique is one part while consideration for what makes this system considered optimized is also omitted. Paragraph [0128] disclosed the optimization is intended to improve the endurance of the random access of the storage unit using the namespace optimization settings.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 12-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the use of a processing device or controller to process stored media in claimed data storage device. Having components, without a component capable of moving the steps along result in mere storage equipment without a result in the method. (Applicant specification discloses the controller 151 or its processing device 155 as facilitating transfers and training within the system. See Figures and Paragraphs [0152, 0156, 0224, 0227, 0232] ) 
Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: a processing device or controller to process data in a data storage device. Applicant discloses elements within the claim that are intended to work together without including a component that initiates the commands or request. (Applicant specification discloses the controller 151 or its processing device 155 as facilitating transfers and training within the system. See Figures and Paragraphs [0152, 0156, 0224, 0227, 0232] 
Correction/Clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sean Christopher Dardis et al. (US Publication 2019/0050160), hereafter Dardis in view of Joel Anthony Lehman et al. (US Publication 2019/0188573), hereafter Lehman.
Regarding claim 1 Dardis discloses  data storage device (via computerized component 102), comprising: 
one or more storage media (via storage device 106) components; (Figure 1; Paragraph [0020])
a controller (102 via processing devices 202); (Figure 1; Paragraph [0019 and 0027])
at least one temperature sensor (via various environmental sensors) configured to generate temperature measurements (other sensors via detect outdoor temperature or the like); (Paragraph 0024 and 0093; Figure 1 and 11) 
and an artificial network (artificial intelligence systems via training process using memory reference code firmware MRC) configured to predict an operating parameter (memory training parameters via acceptable margin thresholds; Paragraph [0037]) of an operation of the one or more storage media components at a temperature determined by the temperature sensor (via sensor) . (Paragraph [0016 0017])
Dardis does not explicitly disclose a neural network.
Lehman discloses an artificial neural network (artificial neural network) configured to predict an operating parameter of an operation. (Paragraph [0003 and 0048])
Lehman and Dardis are analogous art because they are from the same field of endeavor involving self-driving vehicles.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include the artificial neural network of Lehman into the system of Dardis. The motivation for such a combination would’ve been to use reinforcement learning based neural networks as the surroundings (or environment) of the car changes. (Paragraph [0029-0032] of Lehman) 

Claim 2 is rejected for the reasons set forth hereinabove for and further discloses the data storage device of claim 1, wherein the artificial neural network (neural network) includes a spiking neural network (via threshold divergence). (Paragraph [0040] of Lehman)

Claim 3 is rejected for the reasons set forth hereinabove for and further discloses claim 2, wherein the operation of the data storage device includes writing data into a memory unit (non-transitory mechanism for storing information) in a storage media component (via 106) of the data storage device. (Paragraph [0020] of Dardis)

Claim 4 is rejected for the reasons set forth hereinabove for and further discloses claim 3, wherein the operating parameters include a voltage (voltages via various operations) to write the data into the memory unit. (Paragraph [0041] of Dardis)

Claim 5 is rejected for the reasons set forth hereinabove for and further discloses claim 2, wherein the operation of the data storage device includes reading data (operating the memory via memory frequency ranges) from a memory unit in a storage media component of the data storage device. (Paragraph [0041] of Dardis)

Claim 6 is rejected for the reasons set forth hereinabove for and further discloses claim 5, wherein the operating parameters include a threshold voltage (memory training parameters via acceptable margin thresholds) to read the data from the memory unit. (Paragraph [0037] of Dardis)

Claim 7 is rejected for the reasons set forth hereinabove for and further discloses claim 2, further comprising: a neural network accelerator (via operating envelope) configured to predict, at the temperature, the operating parameter using model data of the artificial neural network stored in the data storage device. (Paragraph [0017; 0041; of Dardis) 

Claim 8 is rejected for the reasons set forth hereinabove for and further discloses claim 7, wherein the neural network accelerator (via operating envelope) is further configured to predict (via training memory), at the temperature, a performance level (via error detection coverage) of a result of the operation of the data storage device when the operation of the data storage device is performed using the operating parameter. (Paragraph [0016, 0047, and 0065] of Dardis)

Claim 9 is rejected for the reasons set forth hereinabove for and further discloses claim 8, wherein the neural network accelerator configured to train the artificial network using performance data generated in the data storage device; 
and wherein the performance data include: temperatures measured by the temperature sensor (other sensors via detect outdoor temperature or the like); operating parameters (memory training parameters via acceptable margin thresholds; Paragraph [0037]) used in operations of the data storage device performed at the temperatures measured by the temperature sensor; and performance levels (via error detection coverage) of results of the operations performed at the temperatures using the operating parameters. (Paragraph [0016, 0044, and 0047] of Dardis])

Claim 10 is rejected for the reasons set forth hereinabove for and further discloses claim 9, wherein the performance levels identify error rate (via error detection coverage) in the result of the operations. (Paragraph [0016 and 0047] of Dardis)

Claim 11 is rejected for the reasons set forth hereinabove for and further discloses claim 10, wherein one or more storage media components include an integrated circuit chip (integrated circuit chip) having multiple memory units; (Paragraph 0091]) and the temperature is formed in the integrated circuit chip.

Regarding claim 12 discloses a method, comprising: 
receiving, from a temperature sensor (via various environmental sensors), a temperature measurement (other sensors via detect outdoor temperature or the like) indicative of a temperature in a storage media component of a data storage device (via computerized component 102); (Paragraph [0020, 0024, and 0093]; Figure 1 and 11)
predicting, by an artificial network (artificial intelligence systems via training process using memory reference code firmware MRC) configured in the data storage device and based on the temperature, an operating parameter (memory training parameters via acceptable margin thresholds; Paragraph [0037]) of an operation of the storage media component (via storage device 106); (Paragraph [0016 0017])
and performing, by the storage media component (106 via processing devices 202), the operation based on the operating parameter predicted using the artificial neural network. (Figure 1; Paragraph [0019 and 0027])
Dardis does not explicitly disclose a neural network.
Lehman discloses an artificial neural network (artificial neural network) configured to predict an operating parameter of an operation. (Paragraph [0003 and 0048])
Lehman and Dardis are analogous art because they are from the same field of endeavor involving self-driving vehicles.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to include the artificial neural network of Lehman into the system of Dardis. The motivation for such a combination would’ve been to use reinforcement learning based neural networks as the surroundings (or environment) of the car changes. (Paragraph [0029-0032] of Lehman) 

Claim 13 is rejected for the reasons set forth hereinabove for and further discloses claim 12, further comprising: measuring, by the data storage device, a performance level (via error detection coverage) of a result of the operation performed by the storage media component based on the operating parameter predicted using the artificial neural network. (Paragraph [0016 and 0047] of Dardis)


Claim 14 is rejected for the reasons set forth hereinabove for and further discloses claim 13, wherein the artificial neural network (neural network)  includes a spiking neural network (via threshold divergence); (Paragraph [0040] of Lehman) and the method further comprises: training, in the data storage device, the artificial neural network using: the temperature measurement (via training memory); an operating parameter used in performance of the operation by the storage media component; and the performance level (via error detection coverage) measured by the data storage device. (Paragraph [0016, 0047, and 0065] of Dardis)


Claim 15 is rejected for the reasons set forth hereinabove for and further discloses claim 14, further comprising: predicting, by the artificial neural network configured in the data storage device and based on the temperature, a performance level (via error detection coverage) of a result of the operation performed using the operating parameter predicted using the artificial neural network; and determining a training for the artificial neural network based on a difference (via difference when evaluating profile) between the performance level predicted by the artificial neural network and the performance level measured by data storage device. (Paragraph [0016, 0047, and 0065] of Dardis)


Claim 16 is rejected for the reasons set forth hereinabove for and further discloses claim 14, further comprising: generating, based on the operating parameter predicted using the artificial neural network for the temperature and a random variation, a randomized operating (via random access memory) parameter for the operation of the storage media component at the temperature; wherein the storage media component performs the operation using the randomized operating parameter, based on the operating parameter predicted using the artificial neural network. (Paragraph [0028] of Dardis)

Regarding claim 17 Dardis discloses a vehicle (via 100), comprising: 
a data storage device (via computerized component 102); 
and sensors (via various environmental sensors) configured to generate sensor data, including a temperature sensor configured to measure an environmental temperature of the data storage device (other sensors via detect outdoor temperature or the like); (Paragraph 0024 and 0093; Figure 1 and 11)
wherein the data storage device includes a storage media component and an artificial network (artificial intelligence systems via training process using memory reference code firmware MRC) configured to predict an operating parameter (memory training parameters via acceptable margin thresholds; Paragraph [0037]) of an operation of the storage media component (via storage device 106) at the environmental temperature; (Figure 1; Paragraph [0016, 0017, and 0020])
and wherein the storage media component is configured to perform the operation (106 via processing devices 202) based on the operating parameter predicted using the artificial network. (Figure 1; Paragraph [0019 and 0027])
Dardis does not explicitly disclose a neural network.
Lehman discloses an artificial neural network (artificial neural network) configured to predict an operating parameter of an operation. (Paragraph [0003 and 0048])
Lehman and Dardis are analogous art because they are from the same field of endeavor involving self-driving vehicles.


Claim 18 is rejected for the reasons set forth hereinabove for and further discloses claim 17, wherein the operation includes programming data into memory cells (via memory 208), or reading data from memory cells, or any combination thereof. (Paragraph [0028] of Dardis)

Claim 19 is rejected for the reasons set forth hereinabove for and further discloses claim 18, wherein the operating parameter includes a voltage (via voltage parameters) to be applied on a memory cell during the operation. (Paragraph [0037] of Dardis)

Claim 20 is rejected for the reasons set forth hereinabove for and further discloses claim 19, wherein the artificial neural network (neural network) includes a spiking neural network (via threshold divergence); (Paragraph [0040] of Lehman) and the data storage device is further configured to train the artificial neural network using performance data including: temperatures measured by the temperature sensors; operating parameters used in operations performed by the storage media component; and performance levels (via error detection coverage) of the operations performed using the operating parameters at the temperatures. (Paragraph [0016 and 0047] of Dardis)

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jonas Svennebring et al (US Publication 2019/0319868) for performance prediction in neural networks.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE JAZMOND TAYLOR whose telephone number is (571)270-1013. The examiner can normally be reached Alternating first week Mon: 8a-12p, Tues&Wed: 1030a-530p, 2nd week Wed&Thurs: 10:30a-5:30p, Fri: 8a-12p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on 571-270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BROOKE J TAYLOR/ 05/18/2022Examiner, Art Unit 2181                                

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181